Fawcett, J.
Action for rent of a.building. Counter-claim, for damages caused by a leaky roof. Verdict and judgment for defendants. Plaintiff appeals.
The only error assigned and argued in plaintiff’s brief is the insufficiency of the evidence. Plaintiff concedes that there is a conflict in the oral testimony given by himself and the defendant Collins, but insists that his testimony is so strongly corroborated by undisputed facts that it should be believed as against “the story told by Collins.” This argument should have been, and doubtless was, addressed to the jury. While we might have arrived at a different cc/iclusion from that reached by the jury, had we been sitting as triers of fact, we cannot say that the verdict is manifestly wrong. In such case we should not interfere.
Affirmed.
Sedgwick, J., not sitting.